Order filed June 16, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00312-CV
                                    ____________

                       THE ESTATE OF KATHI WALSH


                    On Appeal from the Probate Court No. 2
                            Harris County, Texas
                        Trial Court Cause No. 365864

                                      ORDER

      This appeal is from an order signed March 22, 2016. Appellant, Ryan Overton,
filed a notice of appeal on February 25, 2016. Appellant filed an affidavit of
indigence on April 8, 2016.

      No contest was filed. “Unless a contest is timely filed, no hearing will be
conducted, the affidavit’s allegations will be deemed true, and the party will be
allowed to proceed without advance payments of costs.” See Tex. R. App. P. 20.1(f).

      Accordingly, the official court reporter for Probate Court No. 2 is directed to
file the reporter’s record within 30 days of the date of this order.

                                        PER CURIAM